United States Court of Appeals
                     For the First Circuit


No. 09-1600

                        CARMEN J. ROMAN,

                      Plaintiff, Appellant,

                               v.

        JOHN E. POTTER, United States Postmaster General,
                   UNITED STATES POSTAL SERVICE,

                      Defendant, Appellee.




                          ERRATA SHEET

     The opinion of this Court issued on May 5, 2010, is amended
as follows:

     On page 2, line 2, the word "retaliation" should not be
underlined.

     On page 13, line 5, a comma should be inserted between
"department" and "as."